Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-17, drawn to a multilayer sheet in the reply filed on 9/30/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, it is unclear whether at least 40% polypropylene is referred to at least 40% by weight or by volume.  Appropriate correction is required. 
As to claim 6, the term “of” is missing before --regrind--. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0361013 to Perick et al. (hereinafter “Perick”).
Perick disclose a tear-open bag is formed by a pair of plastic film panels having inner faces joined together by a weld (figure 5). Each plastic film panel comprises an inner foam layer 5’, a cover layer 6 and an outer film layer 7.  The inner foam layer comprises a polyethylene foam having a density from 0.1 to 0.8 g/cc (paragraph 27).  The cover layer 6 is made of a mixture of LLDPE and LDPE (paragraphs 48 and 49).  The outer film layer is a biaxially oriented polypropylene (BOPP) film (paragraph 41).  The outer film layer is provided as a substrate for printing (paragraph 41).  In other words, an ink layer would be inherently present on the outer film layer.  
As to claim 16, the cover layer is made of a mixture of LLDPE and LDPE (paragraphs 48 and 49).  The outer film layer is a BOPP film (paragraph 41).  The cover layer and the outer film layer are made of different formulations.  
As to claim 17, the cover layer is made of a mixture of LLDPE and LDPE, and thus free of an adhesive material (paragraphs 48 and 49).  

Claims 1, 6-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0232715 to Fehr et al. (hereinafter “Fehr”) in view of US 2016/0082693 to Li et al. (hereinafter “Li”).  
Fehr discloses a multilayer sheet for a flexible container comprising a sealant layer, a polyolefin foam, a lamination layer and a barrier layer (figure 2).  Alternatively, the multilayer sheet does not include a sealant layer (paragraph 54).  That is to say, the multilayer sheet can include three layers: a polyolefin foam, a lamination layer and a barrier layer.  
The polyolefin foam comprises polypropylene foam (paragraph 36).  
The lamination layer comprises polyethylene, functionalized polyolefin, ethylene/acrylic acid copolymer, ethylene/methacrylic acid copolymer, ethylene vinyl acetate and any combinations thereof (paragraph 57).  
The barrier layer is a BOPP film (paragraph 42).  
Fehr does not explicitly disclose the multilayer sheet comprising an ink layer on the BOPP film layer. 
Li, however, discloses a multilayer sheet 300 for forming an insulated container comprising an expanded core material 302 and an unexpanded skin layer 304 disposed on one surface of the expanded core material (figure 9A).  An ink of all the colors is printed on the multilayer sheet (paragraph 45). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an ink layer disclosed in Li on the barrier layer of Fehr motivated by the desire to provide the product with an aesthetically appealing design. 
As to claims 6-10, and 12, Fehr does not explicitly disclose the foam layer comprising 40 to 99.5% by weight of a base resin blend and up to 50% by weight of regrind. 
Li, however, discloses a multilayer sheet 300 for forming an insulated container comprising an expanded core material 302 and an unexpanded skin layer 304 disposed on one surface of the expanded core material (figure 9A).  An ink of all the colors is printed on the multilayer sheet (paragraph 45). 
The multilayer sheet has a density from 11.5 to 12.5 lb/ft3 or 0.18 to 0.20 g/cc (paragraph 79).  The unexpanded skin layer comprises 50 wt% of polypropylene and 50 wt% of regrind (table 6, example 13).  The unexpanded skin layer further contains a colorant (paragraph 103).  The regrind is referred to a material of previously multilayer sheet comprising expanded and unexpanded material and said material being reduced in size to particles that can be re-introduced into the processing stream for extrusion (paragraph 99).  The regrind is obtained from adhesive-free multilayer sheet, thereby containing no adhesives.  The regrind also includes ink (paragraphs 45 and 99).  
The expanded core material comprises a blend of two or more polypropylene-based resins wherein the polypropylene based resins are high melt strength polypropylene resins (table 1, example 3).  The expanded core material further includes regrind (paragraph 99).  The expanded core has a plurality of closed cells with an aspect ratio of about 2 or less, and a closed cell content of a least 60% (paragraph 80).  
Li further discloses that the resin of the expanded core material can be the same as that of the unexpanded skin layer (paragraph 67).  The unexpanded skin layer comprises a blend of high melt strength polyolefin-based resins and up to 30 wt% of regrind, or more, depending on the material and the desired gloss (paragraphs 97 and 99).  The examiner takes the position that the expanded core material can include a blend of high melt strength polyolefin-based resins and up to 30 wt% of regrind wherein the high melt strength polyolefin-based resin is a high melt strength polypropylene-based resin (paragraph 99).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an expanded core material disclosed in Li for the polyolefin foam disclosed in Fehr motivated by the desire to provide a flexible container having higher flexural modulus and excellent thermal insulation performance.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the multilayer structure having a density in the range instantly claimed motivated by the desire to provide a light weight flexible container while maintaining excellent thermal insulation properties.  
As to claims 11, 12 and 14, Fehr does not specifically disclose the multilayer sheet having a tear resistance in a machine direction of at least about 75 gf according to ASTM D1922-93, a puncture resistance of at least about 6000 gf, and a thermal conductivity at 93oC less than about 0.065 W/mK.  
However, it appears that the multilayer sheet of Fehr as modified by Li meets all structural limitations and chemistry set out in the claim.  The multilayer structure for a flexible container comprises three layers: a polyolefin foam, a lamination layer and a barrier layer.  
The resulting polyolefin foam comprises at least two high melt strength polypropylenes and regrind.  
The lamination layer comprises polyethylene, functionalized polyolefin, ethylene/acrylic acid copolymer, ethylene/methacrylic acid copolymer, ethylene vinyl acetate and any combinations thereof.  
The barrier layer comprises aBOPP film layer.  
An ink layer provided on the barrier layer. 
Therefore, the examiner takes the position that the tear resistance in a machine direction of at least about 75 gf according to ASTM D1922-93, the puncture resistance of at least about 6000 gf, and the thermal conductivity at 93oC less than about 0.065 W/mK would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 16, Fehr discloses that the lamination layer comprises polyethylene, functionalized polyolefin, ethylene/acrylic acid copolymer, ethylene/methacrylic acid copolymer, ethylene vinyl acetate and any combinations thereof (paragraph 57).  Fehr mentions that the barrier layer comprises a BOPP film layer (paragraph 42).  In other words, the lamination layer and the barrier layer are formed of different formulations. 
As to claim 17, the lamination layer comprises polyethylene, functionalized polyolefin, ethylene/acrylic acid copolymer, ethylene/methacrylic acid copolymer, ethylene vinyl acetate and any combinations thereof (paragraph 57).  The lamination layer is thus free of an adhesive. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr in view of Li as applied to claim 1 above, further in view of US 2010/0000183 to Nantin et al. (hereinafter “Nantin”).  
Neither Fehr nor Li discloses the lamination layer comprising polypropylene. 
Nantin, however, discloses a closed packaging container is obtained from a multilayer structure comprising a paperboard disposed between two outer liquid-tight coating layers of polypropylene 12, 13, a first gas barrier layer 14, a second barrier layer 15 connected to each other by a lamination layer of polypropylene 16.  The packaging material further includes a lamination layer 17 disposed between the first gas barrier layer and the outer liquid-tight coating layers of polypropylene, and a lamination layer 18 disposed between the paperboard and the second gas barrier layer 18 of polypropylene (figure 1, and paragraph 30).  The closed packaging container filled with product and foam is further subjected to a heat treatment for purposes of extending its shelf-life (abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polypropylene disclosed in Nantin for the laminating layer disclosed in Fehr because polypropylene, polyethylene, functionalized polyolefin, ethylene/acrylic acid copolymer, ethylene/methacrylic acid copolymer, and ethylene vinyl acetate have been shown in the art to be recognized equivalent polymers for the laminating layer of the packaging material and the selection of these known equivalents to be used as the laminating layer of the packaging material will be within the level of the ordinary skill in the art.  
	
	
Claims 1-3, 11, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0201752 to Lin (hereinafter “Lin”) in view of US 2011/0192750 to Kokin (hereinafter “Kokin”).  
Lin discloses a multilayer sheet for a cup comprising a foam layer, a polypropylene substrate and a cover layer wherein the polypropylene substrate is disposed between the foam layer and the cover layer (paragraph 224).  The foam layer comprises two high melt strength polypropylenes and a nucleating agent (paragraphs 86-89).  The cover layer is a BOPP film layer having a density of at least 0.85 g/cc (paragraph 132).  The polypropylene substrate and the BOPP cover layer are thus made of different formulations (paragraphs 224 and 132).  The cover layer is located on the inside of the cup thereby sealing the pores of the foamed sheet from the liquid inside the cup (paragraph 145).  
Lin does not explicitly disclose the multilayer sheet comprising an ink layer on the BOPP cover layer.  
Kokin, however, discloses a beverage cup having a measuring cavity and inverted indicia denoting a volume of a portion of the measuring cavity wherein the inverted indicia are printed inside and outside of the measuring cavity (figure 8).  The inverted indicia provide a simple and effective way for customers to request precisely the level of the liquid at which a barista should stop filling the cup.  This simple solution significantly improves the customer experience, increases yield and saves water and energy (paragraph 10).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form inverted indicia inside and outside of the cup motivated by the desire to provide a simple and effective way for customers to request precisely the level of the liquid at which a barista should stop filling the cup.  As a result, this simple solution significantly improves the customer experience, increases yield and saves water and energy.  
As to claims 11 and 12, Lin does not specifically disclose the multilayer sheet having a puncture resistance of at least about 600 gf, and a tear resistance in a machine direction of at least 75 gf according to ASTM D1922-93.  
However, it appears that the combination of Lin and Kokin results in a   multilayer sheet meeting all structural limitations and chemistry required by the claims.  
The resulting multilayer sheet for a cup comprises a foam layer, a polypropylene substrate and a cover layer wherein the polypropylene substrate is disposed between the foam layer and the cover layer.  The foam layer comprises two high melt strength polypropylenes and a nucleating agent.  The cover layer is a BOPP film layer having a density of at least 0.85 g/cc.  The polypropylene substrate and the BOPP cover layer are thus made of different formulations.  The inverted indicia are printed on the BOPP cover layer. 
Therefore, the examiner takes the position that the puncture resistance of at least about 600 gf, and the tear resistance in a machine direction of at least 75 gf according to ASTM D1922-93 would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 15, the process of forming the multilayer sheet disclosed in Lin comprises no creasing steps (paragraph 217-228).  The multilayer sheet lacks creases.  
As to claim 16, Lin discloses that the substrate is made of polypropylene and the the cover layer is made of BOPP (paragraphs 132 and 224).  The polypropylene substrate and the BOPP cover layer are thus made of different formulations. 
As to claim 17, the substrate is made of polypropylene and thus free of an adhesive.  

Claims 4-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kokin as applied to claim 1 above, further in view of Li.  
Lin does not specifically disclose both the foam layer and the polypropylene substrate comprising regrind and a content of the regrind incorporated therein.  There is no teaching or suggestion of a density of the multilayer sheet.  
Li, however, discloses a multilayer sheet 300 for forming an insulated container comprising an expanded core material 302 and an unexpanded skin layer 304 disposed on one surface of the expanded core material (figure 9A).  An ink of all the colors is printed on the multilayer sheet (paragraph 45). The multilayer sheet has a density from 11.5 to 12.5 lb/ft3 or 0.18 to 0.20 g/cc (paragraph 79).  The unexpanded skin layer comprises 50 wt% polypropylene and 50 wt% regrind (table 6, example 13).  Alternatively, the unexpanded skin layer comprises polypropylene and polyethylene (table 6, example 27, and paragraph 102).  The unexpanded skin layer further contains a colorant (paragraph 103).  The regrind is referred to a material of previously multilayer sheet comprising expanded and unexpanded material and said material being reduced in size to particles that can be re-introduced into the processing stream for extrusion (paragraph 99).  The multilayer sheet is free of adhesives in view of co-extrusion process (paragraphs 87 and 132).  The regrind obtained from adhesive-free multilayer sheet thus contains no adhesives.  The regrind also includes ink (paragraphs 45 and 99).  
The expanded core material comprises a blend of two or more polypropylene-based resins wherein the polypropylene based resins are high melt strength polypropylene resins (table 1, example 3).  The expanded core material further includes regrind (paragraph 99).  The expanded core has a plurality of closed cells with an aspect ratio of about 2 or less, and a closed cell content of a least 60% (paragraph 80).  
Li further discloses that the resin of the expanded core material can be the same as that of the unexpanded skin layer (paragraph 67).  The unexpanded skin layer comprises a blend of high melt strength polyolefin-based resins and up to 30 wt% of regrind, or more, depending on the material and the desired gloss (paragraphs 97 and 99).  The examiner takes the position that the expanded core material can include a blend of high melt strength polyolefin-based resins and up to 30 wt% of regrind wherein the high melt strength polyolefin-based resin is a high melt strength polypropylene-based resin (paragraph 99).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the regrind disclosed in Li in the foam layer and the substrate disclosed in Lin motivated by the desire to reduce the cost of the material while maintaining high flexural modulus.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the multilayer sheet having a density in the range instantly claimed motivated by the desire to provide a light weight container while maintaining excellent thermal insulation performance.    
As to claim 14, Lin does not specifically disclose the multilayer sheet having a thermal conductivity at 93oC less than about 0.065 W/mK.   
However, it appears that the combination of Lin, Kokin and Li results in a   multilayer sheet meeting all structural limitations and chemistry required by the claims.  
The resulting multilayer sheet for a cup comprises a foam layer, a polypropylene substrate and a cover layer wherein the polypropylene substrate is disposed between the foam layer and the cover layer.  The foam layer comprises two high melt strength polypropylenes and a nucleating agent.  The cover layer is a BOPP film layer having a density of at least 0.85 g/cc.  The polypropylene substrate and the BOPP cover layer are thus made of different formulations.  The inverted indicia are printed on the BOPP cover layer.  The resulting multilayer sheet has a density of from 0.18 to 0.20 g/cc.  
Therefore, the examiner takes the position that the thermal conductivity at 93oC less than about 0.065 W/mK would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,214,429. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent No. 11,214,429 fully encompass the claims of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788